DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Applicant's arguments filed 8/3/2021 and 9/3/2021 have been fully considered but they are not persuasive.
Claims 1-24, 41-44, 49, and 51-52 have been cancelled.

Election/Restrictions
Claim 45 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 January 2021.
The elected antibody species is the CD47 antibody having SEQ ID NOS: 11 and 42 (VH and VL, respectively) in claim 25 (and now requiring unspecified framework mutations) with the CDRs of SEQ ID NOS: 50/72/52 (VH) and 53/71/55 (VL).

Improper Markush Grouping
Claim 25 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 25 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  Note that none of the antibody alternatives share the structural similarity of the same six CDRs required for binding to CD47.  The elected antibody species having SEQ ID NOS: 11 and 42 (VH and VL, respectively) in claim 25 (and now requiring unspecified framework mutations) requires the CDRs of SEQ ID NOS: 50/72/52 (VH) and 53/71/55 (VL).  This set of CDRs does not appear to be present in any of the other sequence pairs (VH/VL) recited in claim 25.
.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 27, 30-32, 36, 38, 46-48, and 50 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record). 
Regarding claim 25, Grosveld teaches a method of treating or preventing cancer in a subject in need thereof, comprising administering to the subject an anti-CD47 antibody (claim 14). Grosveld further teaches wherein the composition is administered with an opsonizing antibody molecule (claim 19), and further wherein that opsonizing molecule is an anti-CD20 
	Should applicant traverse this, then the ranges recited in instant claim 25 will be considered new matter as applicant has argued that their basis is found in paragraph [0111] of the instant specification which contains the same disclosure for VH and VL percent identity that is identical to the ‘541 patent.  See applicant’s 9/3/2021 response at page 7.  Note that Grosveld et al. also discloses minor variations in the amino acid sequences compared to a reference such as 90%, 95%, 96%, 97%, 98%, or 99% identity relative to a reference sequence.  See at least paragraph [0150].
	Grosveld et al. fairly anticipates the method of claim 25.

Regarding claim 30, Grosveld et al. further teaches wherein the cancer treated may be a solid tumor (see at least paragraph [0053]), which it will be appreciated is a solid cancer. 
Regarding claims 31-32, Grosveld et al. further teaches wherein the cancer may be acute myeloid leukemia (a hematological cancer) or non-Hodgkin’s lymphoma (see at least paragraph [0052]). 
Regarding claim 36, Grosveld al. further discloses wherein the effective amount of anti-CD-47 antibody is in the 0.1 mg/kg to 100 mg/kg range, and further teaches that human dosage can be optimized in a Phase I escalation study designed to run from 0.5 mg/kg to 20 mg/kg (i.e., a study design involving administration at both 0.5 mg/kg and 20 mg/kg, at the very least), such that Grosveld teaches administration at 20 mg/kg ( see at least paragraph [0185]). 
Regarding claim 38, Grosveld et al. discloses an example in which anti-CD47 is administered to a mouse subject in combination with rituximab without proteasome inhibitor, bortezomib, or methotrexate (Example 3, paragraphs 220-221) resulting in profound tumor growth inhibition both as a single agent and in combination (see at least paragraph [0225]). 
Regarding claims 46-47, the ‘541 patent (incorporated in its entirety by reference by Grosveld et al.) discloses that the antibody isotypes can be IgG1, IgG2, IgG3, and IgG4.  The antibody AB6.12 can have an IgG1, IgG4P, or IgG4PE isotype.  See at least column 11, lines 23-28;  column 13, lines 13-14; and Figure 10B.
Regarding claim 48, Grosveld et al. further teaches that for therapeutic use, an antibody preferably is combined with a pharmaceutically acceptable carrier, meaning buffers, carrier, and 
Regarding claim 50, Grosveld et al. further teaches that the subjects and patients of Grosveld may preferably include mammals, and more preferably humans (see paragraph [0185]), such that Grosveld et al. teaches wherein the subject is human. 
Grosveld et al. fairly anticipates claims 25, 27, 30-32, 36, 38, 48, and 50.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25, 27, 30-32, 36, 38, 46-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014).
Grosveld et al. and Eckelman et al. are applied as discussed in the anticipatory rejection as set forth above.

It would have been obvious to use the CD47 antibodies of AB6.12 having mutations in the framework regions in the method taught by Grosveld et al. for treating or preventing cancer in a subject in need thereof, comprising administering to the subject an anti-CD47 antibody with an anti-CD20 opsonizing antibody such as rituximab.  Grosveld et al. and Eckelman et al. clearly suggest that the disclosed VH and VL sequences (such as SEQ ID NOS: 11 and 42) can have minor variations.  Percentage identity of 90% and 96%, 97%, 98%, and 99% are disclosed.  One of ordinary skill in the art would have understood that these variations would be in the framework regions of the VH and VL sequences as the CDRs would need to be retained for CD47 binding.   In addition, Manning et al. makes clear that those of ordinary skill in the art would have known to limit amino acid substitutions in the framework regions to within the range recited within the claims.  The method of claim 25 is clearly suggested by the combination of Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record), Eckelman et al. (U.S. Pat. No. 9,045,541, of record), and Manning et al. (U.S. Patent Application Publication 2018/0171014).  The limitations of dependent claims 27, 29-32, 36, 38, 48, and 50 are taught by Grosveld et al. as discussed above in the anticipatory rejection set forth above.  The methods of the dependent claims are suggested by the combination of the prior art.


Grosveld et al., Eckelman et al., and Manning et al. are applied as above.
Grosveld et al., Eckelman et al., and Manning et al. suggest the method of claim 25, on which claims 26 and 35 depend, as well as the method of claim 32, on which claim 34 depends, as well as the method of claim 31, on which claim 32 depends. Grosveld et al., Eckelman et al., and Manning et al. do not teach wherein the rituximab is administered prior to the antibody that binds to CD47 or antigen-binding fragment thereof or wherein the subject has been previously treated with rituximab, or wherein the non-Hodgkin’s lymphoma is relapsed or refractory. 
Weissman, related art in the field of synergistic treatment of cancer with CD47 antibodies (abstract) discloses that combination therapy with two or more mAbs possesses advantages compared with monotherapies, with one of the disclosed advantages being that antibody targeting of two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre-existing epitope variants or epitope loss, such as those reported in rituximab-refractory/resistant NHL [non-Hodgkin’s lymphoma] patients (Column 48, lines 37-39 and 46-49). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Grosveld’s method of treating cancer with anti-CD47 antibodies suggested by the combination of Grosveld et al., Eckelman et al., and Manning et al. (meeting the limitations of the instant claims) and rituximab, by particularly treating in a population in which rituximab 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014) as applied to claims 25, 27, 30-32, 36, 38, 46-48, and 50 above, and further in view of Sehn et al. (of record). 
Grosveld et al., Eckelman et al., and Manning et al. are applied as above. Regarding claim 29, Grosveld et al. further teaches wherein the cancer treated is a hematological cancer (see paragraph [0052]).
Grosveld et al., Eckelman et al., and Manning et al. suggest the method of claims 25 and 27, on which claim 28 depends.  Grosveld et al., Eckelman et al., and Manning et al. do not teach wherein the method of claim 27 further comprises an additional anti-cancer agent (claim 28). 
Sehn teaches that the combination of cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP) has been the standard therapy for diffuse large B-cell lymphoma (DLBCL) (abstract). Sehn further teaches that there is a dramatic improvement of outcome after adoption of a treatment policy combining CHOP and rituximab for all patients with advanced-stage st Column, 1st Paragraph), and concludes that their study confirms the advantage of a combined chemotherapy-immunotherapy approach for patients with DLBCL (p. 5032, 2nd Column, 1st Paragraph) such that Sehn discloses positive effects for combinations of rituximab, chemotherapy agent, and additional anti-cancer agents. 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Grosveld’s method of treating cancer comprising administration of anti-CD47 antibodies suggested by the combination of Grosveld et al., Eckelman et al., and Manning et al. (meeting the limitations of the instant claims), rituximab, and radiation or chemotherapy by further adding additional chemotherapy agents as taught by Sehn, in view of Sehn’s teaching that the multiple chemotherapy combined with immunotherapy can have a beneficial result and more particularly a combination of multiple chemotherapeutic agents with rituximab results in improved outcomes. 

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014) as applied to claims 25, 27, 30-32, 36, 38, 46-48, and 50 above, and further in view Smith (of record).
Grosveld et al., Eckelman et al., and Manning et al. are applied as above. 
Grosveld et al., Eckelman et al., and Manning et al. suggest the method of claims 25, 31, and 32, on which claim 33 depends.  Grosveld et al., Eckelman et al., and Manning et al. do not teach wherein the non-Hodgkin’s lymphoma is CD20 positive. 
nd column, 2nd paragraph, lines 24-40). Smith further teaches that use of rituximab has expanded to use against virtually any CD20-positive non-Hodgkin’s lymphoma (p. 7359, 1st Column, 1st paragraph of “Introduction”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating non-Hodgkin’s lymphoma with anti-CD47 antibodies suggested by the combination of Grosveld et al., Eckelman et al., and Manning et al. (meeting the limitations of the instant claims), and rituximab by particularly treating wherein the non-Hodgkin’s lymphoma is CD20 positive, in view of Smith’s disclosure that rituximab targets CD20 and has the effect of clearing CD20 positive cells, such that it would be recognized that combinations comprising rituximab would be particularly effective in treating wherein the non-Hodgkin’s lymphoma is CD20-positive.  

Claims 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014) as applied to claims 25, 27, 30-32, 36, 38, 46-48, and 50 above, and further in view Onrust et al. (of record).
Grosveld et al., Eckelman et al., and Manning et al. are applied as above. Regarding claim 38, Grosveld et al. further discloses an example in which anti-CD47 is administered to a mouse subject in combination with rituximab without proteasome inhibitor, bortezomib, or methotrexate (Example 3, paragraphs 220-221) resulting in profound tumor growth inhibition both as a single agent and in combination (see at least paragraph [0225]).   See claims 39-40.

Grosveld et al., Eckelman et al., and Manning et al. suggest the method of claim 25 on which claim 37 depends.  Claims 39-40 depend upon claim 37.  Grosveld et al., Eckelman et al., and Manning et al. do not teach wherein the rituximab is administered to the subject at a dose of 300, 325, 350, 375, 400, 425, 450, or 500 mg/m2.
Onrust discloses that 375 mg/m2 is the recommended dosage of rituximab (p. 79, table “Features and properties of rituximab”), and further discloses that chemotherapy plus rituximab 375 mg/m2 produced significantly more lymphoma cell-free progenitor cell harvests than chemotherapy alone.  
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Grosveld et al. of administering the CD47 antibodies suggested by the combination of Grosveld et al., Eckelman et al., and Manning et al. (meeting the limitations of the instant claims), by administering rituximab at 375 mg/m2, in view of Onrust’s teaching that this is the recommended dosage and that this dosage was effective in producing lymphoma cell-free progenitor cell harvests when combined with chemotherapy.  Grosveld et al. suggests not administering bortezomib and/or methotrexate in the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa